Notice of Allowability
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission on 2/18/2022 has been entered and fully considered. Claims 1, 4, and 19 have been amended. Claims 2, 3, 20, and 21 are cancelled. Claims 1, 4-19, and 22-25 are pending.
Claims 1, 4-19, and 22-25 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts to the independent claims 1 and 19 were the combination of  Konermann (US Patent No. 5,281,375), hereinafter Konermann and Planeta (US Patent No. 4,929,162), hereinafter Planeta.
Konermann teaches an apparatus (and a method in claim 19) for cooling a film bubble with an annular cooling ring for receiving a flow of a molten film bubble and expelling a flow of cooling gas, that comprises a middle lip and an adjacent radially spaced apart outer lip and the middle lip has an extended length longer than the outer lip wherein middle lip define a channel to allow the flow of cooling gas along a radially outer surface of the middle lip.
Konermann also discloses that the middle lip is located radially intermediate the channel and the molten film bubble, and wherein the middle lip isolates the molten film bubble from the flow of cooling gas until the flow of cooling gas passes beyond the extended length of the middle lip, and wherein a portion of the extended length of the middle lip that extends beyond a length of the outer lip and an area radially outward from the radially outer surface of the middle lip define an open air zone, wherein the open air zone allows the flow of cooling gas to flow along only the middle lip.
Furthermore, the combination of Konermann and Planeta discloses that both the upper and middle lip can be made adjustable, therefore, they are adjustable relative to each other.
The combination above, however, fails to explicitly disclose that the outer lip cannot extend past the extended length of the middle lip. There are embodiments in the combination above, where the upper lip is located at a higher vertical position than the middle lip; this corresponds to disclosing an outer lip that can extend beyond the middle lip. One having ordinary skill in the art at the time the invention was filed would not be reasonably motivated to modify the combination above to arrive at the invention as claimed. As such claims 1 and 19 and their dependent claims 4-18 and 22-25, respectively are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748